DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 5/30/2019 is acknowledged. 
Claims 16-20 were added by amendment and incorporated into Group I.
Claims 11-15 are withdrawn.
Response to Amendment
	The amendment filed 2/5/2021 is entered and fully considered.
The declaration under 37 CFR 1.132 filed 2/5/2021 is insufficient to overcome the rejection of claims 1-10 and 16-20 based upon LADEGOURDIE et al. (US 2013/0225718) as set forth in the last Office action.
Applicant relies upon the evidence submitted with the examples and comparative examples. Applicant asserts that inventive examples 1.3, 2.3, 3, 4, 5.1-5.3, 6.1-6.3, 7.1 and 7.2 reduce the nitrogen content of the binder system by 25% while examples 8.1, 8.2, 9.1, and 9.2 reduce the nitrogen content by 19%. The reduced nitrogen results in better initial flexural strength. 
As to the nitrogen content. The examiner is not persuaded that it is unexpected to change the resulting nitrogen in a system by changing the ratio of nitrogen containing compounds. The conservation of mass would dictate that the nitrogen in the system will 
As to the unexpected flexural strength the examiner notes that Table 4 of applicant’s disclosure provides an organized chart. However, applicant’s asserted inventive examples are not always superior to the comparative examples. Accordingly, the results are not always superior and are not sufficient to show unexpected results. 
Response to Arguments
Applicant argues the obviousness rejection is overcome by unexpected results. As described above, the evidence provided does not support unexpected results. The examiner maintains that the LADEGOURDIE reference teaches using solvents of TEOS (tetraethyl orthosilicate) which corresponds to tetraethyl silicate [0085] and dimethyl esters of C4-C6 dicarboxylic acids [0083]. The polyisocyanates include MDI [0005]. The ratio of polyisocyanate to polyol is 0.5-1.5:1 [0006] (overlapping over half the claimed range) where the polyol is a phenol-formaldehyde (resole with 2 or more methylol groups at ortho- positions [0140].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LADEGOURDIE et al. (US 2013/0225718).
Regarding claim 1,
	LADEGOURDIE teaches a two-component binding system for cold-box molding [0002]. The components are polyisocyanate and polyol at a ratio of 0.5-1.5:1 [0006]. [0004]. The polyisocyanate can be diphenyl methane diisocyanate [0005] and methylene diphenyl diisocyanate polymer (polymeric MDI) [0092]. More specifically the phenolic resin can be a phenol-formaldehyde (resole) with 2 or more methylol groups at othro positions [0140]. The solvents in the reference include one or more of C4-C6 fatty acid esters (esters of dicarboxylic acid) [0083] alkyl silicates [0085] such as tetraethyl silicate (TEOS) [0087].. The two components are kept separate [0137]-[0140].
	The polyisocyanate contains at least two isocyanate groups in the molecule [0003]. The other parts of the polyisocyanate component are optional and therefore are not required. Accordingly, the polyisocyanate component in LADEGOURDIE is considered to be 100% polyisocyanate by mass. 
	The components are polyisocyanate and polyol at a ratio of 0.5-1.5:1 [0006] but do not expressly teach the claimed range. The ratio overlaps the claimed ratio of less than 1.1:1. The overlapping ranges are considered prima facie obvious, MPEP 2144.05.I.
Regarding claims 3 and 17-20,
	LADEGOUDIE further teaches solvents can include rapeseed oil methyl ester, propylene carbonate, and aromatic hydrocarbons (cycloalkanes) [0087]. The solvent is described as mixtures of solvents. Mixtures of solvents includes 3 or more different solvents. 
Regarding claims 4 and 16,
	LADEGOUDIE does not teach etherifying any of the methylol groups.

	LADEGOUDIE teaches the two components are kept separate [0137]-[0140]. Each component is dissolved in solvent [0003]. In addition to the C4-C6 fatty acid esters as solvent, LADEGOURDIE further teaches the solvent can be tetraethyl silicate, rapeseed oil methyl ester, propylene carbonate, and aromatic hydrocarbons (cycloalkanes) [0087]. 
	When the solvent is incorporated the polyisocyanate component is reduced from 100 wt % polyisocyanate. However, the reference teaches using pure polyisocyanate or polyisocyanate dissolved in solvent. The examiner interprets the language to mean 100 wt % polyisocyanate or less. The reference does not expressly teach higher than 90wt% when including solvent. However, the prior art range as interpreted overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 7,
	LADEGOURDIE teaches using solvents other than aromatic compounds.
Regarding claim 8,
	LADEGOURDIE teaches including additives into the binding system that includes silanes abstract, hydrofluoric acid [0134] and phosphoryl chloride (acyl chloride) [0009].
Regarding claim 9,
[0006].
Regarding claim 10,
	LADEGOUDIE teaches a raw molding material is used in the mold [0006]. The reference further teaches using 100 PW sand with 1.4 PW of the 2 component binder [0233]-[0236]. The weight ratios fall within the claimed range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.